Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 2-21 received on 5/6/2022 have been examined, of which claims 2, 20 and 21 are independent.

Specification
The abstract of the disclosure is objected to because: the abstract filed on 2/7/2022 appears to be about 10-11 words, which is short compared to expected word range of 50-150. Further, the abstract only describes that the lightweight messaging is used between cloud based platform and compact wireless device, which does not appear to provide the concise technical description of problem, solution or inventive feature. Correction is required. See MPEP § 608.01 (b). Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives.
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps. Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. See MPEP § 608.01 (b) for guidelines for the preparation of patent abstracts.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2-8, 16 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Del Carpio Vega et al. (US 20180219646) in view of Pica et al. (US 2012/0054304)

Regarding claim 2, Del Carpio Vega teaches a method comprising using at least one hardware processor of a server-based platform (fig 1a-1c: a method performed by a network node for providing information to one or more wireless devices; abstract, processor in fig 4, 8) to: 
transmit a message to a wireless device via at least one network (Para 31, fig 1a: transmitting 120 a first message and second message in 130 by means of broadcast), wherein the message comprises an instruction to perform a particular action (Para 31: transmitting 120 a first message by means of broadcast indicating that a second message associated with the first message will be broadcasted after the transmission of the first message, the first message also indicating to the one or more wireless devices that feedback with regard to the second message is required should the second message not be received; Para 32: the wireless devices are informed by the first message that a second message is soon to be broadcasted as well and that the wireless devices need to be attentive and react if the second message is not received; the transmission of feedback message or no feedback transmission is the particular action to be taken according to the message); and, 
after transmitting the message to the wireless device (after transmission of first message in 120 and second message in 130, the method continues to fig. 1b for receiving NACK or no response; para 31-36), 
monitor a subsequent action of the wireless device (Para 33: if any wireless device receives the first message and not the second, that or those wireless device(s) may inform the network node of that fact. If no feedback is received by the network node, the network node may assume that all wireless devices that received the first message also received the second message), 
when the subsequent action indicates that the particular action was performed (para 33: no feedback is received or feedback is received), infer, without receiving an acknowledgement of the message from the wireless device, that the wireless device correctly received the message (para 33: if no feedback is received by the network node, the network node may assume that all wireless devices that received the first message also received the second message), and, 
when the subsequent action does not indicate that the particular action was performed (140 fig 1b, para 33, 37: NACK is received), infer that the wireless device did not correctly receive the message, and automatically retransmit the message to the wireless device via the at least one network (Para 37-38: in case a wireless device does not receive the second message that was broadcasted by the network node, that wireless device sends a NACK to the network node indicating the failure of receiving the second message; the network node may thus either broadcast the message again, or it may send the second message by means of multicast to those wireless devices that sent a NACK. Another option is to transmit the second message by means of unicast to those wireless devices that sent a NACK).

Del Carpio Vega teaches wireless system with network node indicating in broadcast message that the action is required for the second message and monitoring for the feedback, where the wireless device is to respond if failed to receive the second message. Del Carpio Vega teaches wireless device for communication, but silent regarding the wireless device being battery-powered. Pica reference teaches the method and apparatus of network entity configuring including reporting mode and the UE transmitting battery information over transport mechanism to network entity in the configured reporting mode including periodic reporting.

Further, Pica teaches a battery-powered wireless device (UE is portable device and obtains its energy from battery, Para 33). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine broadcasting message for directed action by wireless devices as taught by Del Carpio Vega with UE battery information reporting method as taught by Pica for the benefit of manage the network resources more efficiently from the UE battery life viewpoint as taught by Pica in Para 32.

Regarding claim 20, Del Carpio Vega teaches a system (network node 400, fig 4) comprising: 
at least one hardware processor (processor 421, fig 4); and 
software (computer program 423, fig 4) configured to, when executed by the at least one hardware processor, for each of a plurality of wireless devices (Para 90: by means of a computer program 423, which when executed by the processor 421 causes the network node 400 to transmit a first message by means of broadcast), 
transmit a message to a wireless device via at least one network (Para 31, fig 1a: transmitting 120 a first message and second message in 130 by means of broadcast), wherein the message comprises an instruction to perform a particular action (Para 31: transmitting 120 a first message by means of broadcast indicating that a second message associated with the first message will be broadcasted after the transmission of the first message, the first message also indicating to the one or more wireless devices that feedback with regard to the second message is required should the second message not be received; Para 32: the wireless devices are informed by the first message that a second message is soon to be broadcasted as well and that the wireless devices need to be attentive and react if the second message is not received; the transmission of feedback message or no feedback transmission is the particular action to be taken according to the message), and, 
after transmitting the message to the wireless device (after transmission of first message in 120 and second message in 130, the method continues to fig. 1b for receiving NACK or no response; para 31-36), 
monitor a subsequent action of the wireless device (Para 33: if any wireless device receives the first message and not the second, that or those wireless device(s) may inform the network node of that fact. If no feedback is received by the network node, the network node may assume that all wireless devices that received the first message also received the second message), 
when the subsequent action indicates that the particular action was performed (para 33: no feedback is received or feedback is received), infer, without receiving an acknowledgement of the message from the wireless device, that the wireless device correctly received the message (para 33: if no feedback is received by the network node, the network node may assume that all wireless devices that received the first message also received the second message), and, 
when the subsequent action does not indicate that the particular action was performed (140 fig 1b, para 33, 37: NACK is received), infer that the wireless device did not correctly receive the message, and automatically retransmit the message to the wireless device via the at least one network (Para 37-38: in case a wireless device does not receive the second message that was broadcasted by the network node, that wireless device sends a NACK to the network node indicating the failure of receiving the second message; the network node may thus either broadcast the message again, or it may send the second message by means of multicast to those wireless devices that sent a NACK. Another option is to transmit the second message by means of unicast to those wireless devices that sent a NACK).

Del Carpio Vega teaches wireless system with network node indicating in broadcast message that the action is required for the second message and monitoring for the feedback, where the wireless device is to respond if failed to receive the second message. Del Carpio Vega teaches wireless device for communication, but silent regarding the wireless device being battery-powered. Pica reference teaches the method and apparatus of network entity configuring including reporting mode and the UE transmitting battery information over transport mechanism to network entity in the configured reporting mode including periodic reporting.

Further, Pica teaches a battery-powered wireless device (UE is portable device and obtains its energy from battery, Para 33). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine broadcasting message for directed action by wireless devices as taught by Del Carpio Vega with UE battery information reporting method as taught by Pica for the benefit of manage the network resources more efficiently from the UE battery life viewpoint as taught by Pica in Para 32.

 Regarding claim 21, Del Carpio Vega teaches a non-transitory computer-readable medium (memory 422, fig 4) having instructions stored thereon, wherein the instructions, when executed by a processor, cause the processor (Para 90: fig. 4 illustrates the network node 400 comprising a processor 421 and memory 422, the memory comprising instructions, e.g. by means of a computer program 423, which when executed by the processor 421 causes the network node 400 to transmit) to: 
transmit a message to a wireless device via at least one network (Para 31, fig 1a: transmitting 120 a first message and second message in 130 by means of broadcast), wherein the message comprises an instruction to perform a particular action (Para 31: transmitting 120 a first message by means of broadcast indicating that a second message associated with the first message will be broadcasted after the transmission of the first message, the first message also indicating to the one or more wireless devices that feedback with regard to the second message is required should the second message not be received; Para 32: the wireless devices are informed by the first message that a second message is soon to be broadcasted as well and that the wireless devices need to be attentive and react if the second message is not received; the transmission of feedback message or no feedback transmission is the particular action to be taken according to the message); and, 
after transmitting the message to the wireless device (after transmission of first message in 120 and second message in 130, the method continues to fig. 1b for receiving NACK or no response; para 31-36), 
monitor a subsequent action of the wireless device (Para 33: if any wireless device receives the first message and not the second, that or those wireless device(s) may inform the network node of that fact. If no feedback is received by the network node, the network node may assume that all wireless devices that received the first message also received the second message), 
when the subsequent action indicates that the particular action was performed (para 33: no feedback is received or feedback is received), infer, without receiving an acknowledgement of the message from the wireless device, that the wireless device correctly received the message (para 33: if no feedback is received by the network node, the network node may assume that all wireless devices that received the first message also received the second message), and, 
when the subsequent action does not indicate that the particular action was performed (140 fig 1b, para 33, 37: NACK is received), infer that the wireless device did not correctly receive the message, and automatically retransmit the message to the wireless device via the at least one network (Para 37-38: in case a wireless device does not receive the second message that was broadcasted by the network node, that wireless device sends a NACK to the network node indicating the failure of receiving the second message; the network node may thus either broadcast the message again, or it may send the second message by means of multicast to those wireless devices that sent a NACK. Another option is to transmit the second message by means of unicast to those wireless devices that sent a NACK).

Del Carpio Vega teaches wireless system with network node indicating in broadcast message that the action is required for the second message and monitoring for the feedback, where the wireless device is to respond if failed to receive the second message. Del Carpio Vega teaches wireless device for communication, but silent regarding the wireless device being battery-powered. Pica reference teaches the method and apparatus of network entity configuring including reporting mode and the UE transmitting battery information over transport mechanism to network entity in the configured reporting mode including periodic reporting.

Further, Pica teaches a battery-powered wireless device (UE is portable device and obtains its energy from battery, Para 33). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine broadcasting message for directed action by wireless devices as taught by Del Carpio Vega with UE battery information reporting method as taught by Pica for the benefit of manage the network resources more efficiently from the UE battery life viewpoint as taught by Pica in Para 32.

 Regarding claim 3, Del Carpio Vega further teaches wherein the at least one network comprises a cellular network (fig 3c and para 72-87 describe the network node functionality as MME core, which is the core element of cellular network).

 Regarding claim 4, Del Carpio Vega further teaches wherein the particular action is modifying a reporting interval by which the wireless device transmits reporting messages (para 62-63: the first message may comprise an indication of a length of a timer to be applied by the one or more wireless devices; the wireless device may then just apply that length to the timer and start it. If the timer expires before the second message is received by means of broadcast, the wireless device may be sure that it has failed to successfully receive the second message and may then send the NACK to the network node in order for a retransmission to take place). 

Further, Pica also teaches modifying a reporting interval by which the wireless device transmits reporting messages (Para 35: for periodic reporting, the network may configure the reporting period or reporting interval; for event-triggered reporting the network may configure the report-triggering event). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine broadcasting message for directed action by wireless devices as taught by Del Carpio Vega with UE battery information reporting method as taught by Pica for the benefit of manage the network resources more efficiently from the UE battery life viewpoint as taught by Pica in Para 32.

 Regarding claim 5, Del Carpio Vega further teaches wherein the subsequent action indicates that the particular action was performed (para 33: no feedback is received or feedback is received) when the subsequent action comprises the wireless device transmitting a reporting message according to the modified reporting interval (Para 62-63: the first message may comprise an indication of the length of the timer that the wireless device should apply for the timer; the wireless device may then just apply that length to the timer and start it; if the timer expires before the second message is received by means of broadcast, the wireless device may be sure that it has failed to successfully receive the second message and may then send the NACK to the network node).

 Regarding claim 6, Del Carpio Vega further teaches using at least one hardware processor of the wireless device (processor 621 of wireless device, fig 6) to transmit a reporting message to the server-based platform via the at least one network according to the reporting interval (Para 62-63: the first message may comprise an indication of the length of the timer that the wireless device should apply for the timer; the wireless device may then just apply that length to the timer and start it; if the timer expires before the second message is received by means of broadcast, the wireless device may be sure that it has failed to successfully receive the second message and may then send the NACK to the network node).

 Regarding claim 7, Del Carpio Vega further teaches wherein the reporting message identifies the wireless device and indicates a status of the wireless device (Para 37: wireless device sends a NACK to the network node indicating the failure of receiving the second message; Para 49-50 describe that the second message comprise command to control the wireless device, thus the NACK would be obvious to indicate the status of the wireless device based on the controlled operation not being performed).

Furthermore, Pica also teaches wherein the reporting message identifies the wireless device and indicates a status of the wireless device (battery information includes battery capacity information, para 44, 48; further, para 45 describes the communication through transport mechanism of AS, NAS, RRC, OMA-DM etc., which would require the UE to send the message with source identification). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine broadcasting message for directed action by wireless devices as taught by Del Carpio Vega with UE battery information reporting method as taught by Pica for the benefit of manage the network resources more efficiently from the UE battery life viewpoint as taught by Pica in Para 32.

 Regarding claim 8, Del Carpio Vega fails to teach, but Pica teaches wherein the status comprises a remaining capacity of the battery in the wireless device (battery information includes battery capacity information, para 44, 48). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine broadcasting message for directed action by wireless devices as taught by Del Carpio Vega with UE battery information reporting method as taught by Pica for the benefit of manage the network resources more efficiently from the UE battery life viewpoint as taught by Pica in Para 32.

Regarding claim 16, Del Carpio Vega further teaches wherein the wireless device is an ultra-tag (para 69: the wireless devices may be different sensors; it is noted that the specification [6] defines ultra-tag as compact wireless device, thus, wireless sensor is considered a compact wireless device).

Claims 9-13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Del Carpio Vega et al. (US 20180219646) in view of Pica et al. (US 2012/0054304) in further view of Mock et al. (US 2005/0096102)

 Regarding claim 9, Del Carpio Vega in view of Pica teaches the limitations of the parent claim. Mock is directed to remotely initiating and controlling low power mode of a device. 

Further, Mock teaches using the at least one hardware processor (central server 110, fig 1) to, based on a trigger (Para 53: the alert message 400 is a data message that is periodically transmitted by the wireless communications network 100 at a pre-defined schedule; Para 23: notifying the user that there is an emergency mode situation), transmit a kill command sequence to the wireless device via the at least one network to instruct the wireless device to shut down (Para 54: alert message 400 conveys a command to enter a low power mode and contains fields identified such as the ALERT_ID 410, MSN 415, EOA 420 and ALERT_INFORMATION 425; Para 41-49: operational settings adjustments include turning off or reducing the frequency in which the other communication networks are monitored, turning off unnecessary sensors, such as motion and temperature sensors). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine broadcasting message for directed action by wireless devices as taught by Del Carpio Vega and Pica with remotely initiated low power mode as taught by Mock for the benefit of adjusting power consumption in device as taught by Mock in Para 8.

 Regarding claim 10, Del Carpio Vega fails to teach, but Pica teaches
periodically (Para 35, 46: periodic reporting or event triggered), 
receive a reporting message from the wireless device via the at least one network, wherein the reporting message comprises a remaining battery capacity of the wireless device (Para 48: in block 330, receive battery information from the user equipment (UE), wherein the UE uses the configuration information and the reporting mode, the battery information may include one or more of the following: battery capacity information, battery consumption information, battery status), and 
determine whether or not the remaining battery capacity is less than a predetermined threshold capacity (Para 35, 46 describe that UE reporting event includes "UE battery level below a first threshold", which provides information to the network that the battery capacity is less than predetermined threshold). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine broadcasting message for directed action by wireless devices as taught by Del Carpio Vega with UE battery information reporting method as taught by Pica for the benefit of manage the network resources more efficiently from the UE battery life viewpoint as taught by Pica in Para 32.

Further, Mock teaches wherein the trigger comprises a determination that the remaining battery capacity is less than the predetermined threshold capacity (para 35: the value of the low battery threshold 364 is used to determine when the battery 332 requires recharging or replacing, as is described below. The operation of the portable communications device 200 periodically compares a measured battery energy level to the low battery threshold 364 to determine acceptable battery energy level and to notify a central server 110 of a need for a replacement battery). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine broadcasting message for directed action by wireless devices as taught by Del Carpio Vega and Pica with remotely initiated low power mode as taught by Mock for the benefit of adjusting power consumption in device as taught by Mock in Para 8.

 Regarding claim 11, Del Carpio Vega in view of Pica in further view of Mock teaches the limitation of parent claim, including Mock teaching the kill command sequence to turn off some functionality and go to low power mode. 

Del Carpio Vega further teaches using the at least one hardware processor to, after transmitting the kill command sequence (para 49-50: second broadcast message comprised command, including command to switch on/off), if a subsequent message is received from the wireless device, infer that the kill command sequence was interrupted (receiving NACK for failure in receiving second message, 140 fig 1b), and automatically retransmit the kill command sequence to the wireless device via the at least one network (step 150, fig 1b: re-transmit second message to those wireless devices that transmitted respective NACK to network node, via broadcast, multicast or unicast).

 Regarding claim 12, Del Carpio Vega in view of Pica fails to teach, but Mock teaches wherein transmitting the kill command sequence comprises transmitting a sequence of two or more messages that each comprise a kill command (Para 56: the alert notification message 400 contains a Message Sequence Number (MSN) 415 that identifies the alert notification message 400. Alert notification messages 400 in the exemplary embodiment are periodically retransmitted according to a pre-defined schedule in order to ensure their receipt by portable communication devices 200 that are temporarily unable to receive a message. If no new alert information is to be transmitted, the previous message is retransmitted with the same MSN 415). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine broadcasting message for directed action by wireless devices as taught by Del Carpio Vega and Pica with remotely initiated low power mode as taught by Mock for the benefit of adjusting power consumption in device as taught by Mock in Para 8.

 Regarding claim 13, Del Carpio Vega in view of Pica fails to teach, but Mock teaches
initialize a kill counter (status S1-S3, fig 2); 
receive a message from the server-based platform via the at least one network (receive alert message 705, fig 7; system sends message to the mobile device, fig 4, 7, para 65-70); 
determine whether or not the received message comprises the kill command (decode notification information and inform user if alert notification, steps 720-730, fig 7); 
when the received message is not determined to comprise the kill command, reset the kill counter (when the end of alert field 420 of alert message indicates that alert has ended, terminate the status indicators s1 and s2, para 70); and, 
when the received message is determined to comprise the kill command  (when the MSN 415 field indicates a different sequence number than the previous message and checks the alert information field 425, Para 66-67), 
increment the kill counter (update status s1, step 732, fig 7, para 67), 
determine whether or not the kill counter matches a predetermined threshold (determine that MSN field 415 contains different sequence number than the previous, Para 66; the MSN consists of two bits that are used to count from 0 to 3, para 56), and, 
when the kill counter matches the predetermined threshold, initiate shutdown of the wireless device (enter extended power mode based on determined level of extended power mode and implement the selected power mode profile, Para 67-70). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine broadcasting message for directed action by wireless devices as taught by Del Carpio Vega and Pica with remotely initiated low power mode as taught by Mock for the benefit of adjusting power consumption in device as taught by Mock in Para 8.

 Regarding claim 15, Del Carpio Vega in view of Pica fails to teach, but Mock teaches wherein the predetermined threshold is at least three (determine that MSN field 415 contains different sequence number than the previous, Para 66; the MSN consists of two bits that are used to count from 0 to 3, para 56). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine broadcasting message for directed action by wireless devices as taught by Del Carpio Vega and Pica with remotely initiated low power mode as taught by Mock for the benefit of adjusting power consumption in device as taught by Mock in Para 8.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Del Carpio Vega et al. (US 20180219646) in view of Pica et al. (US 2012/0054304) in further view of Mock et al. (US 2005/0096102) in further view of Plattner et al. (US 2014/0157370)

Regarding claim 14, Del Carpio Vega in view of Pica in further view of Mock teaches the limitation of parent claim. Plattner is directed to a communication protocol between a client and a server, and a system for controlling access of at least one inquirer to a repository and the security extensions disclosed herein may be implemented to protect access to any kind of client/server application wherein the server is exposing sensitive data.

Further, Plattner further teaches wherein the shutdown of the wireless device is irreversible (the kill command is issued to disable the RFID tag of pharmaceutical product, para 41; the action of kill command is irreversible, Para 40). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine broadcasting message for directed action by wireless devices as taught by Del Carpio Vega and Pica and Mock with the RFID tag disabling tag process as taught by Plattner for the benefit of ensuring customer privacy as taught by Plattner in Para 41.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Del Carpio Vega et al. (US 20180219646) in view of Pica et al. (US 2012/0054304) in further view of Mucignat et al. (US 2016/0026194)

 Regarding claim 17, Del Carpio Vega in view of Pica teaches the limitations of the parent claim. Mucignat is directed to a thermostat may include one or more temperature sensors, a processor configured to operate in a sleep mode and a wake mode, and a Wi-Fi chip that wirelessly communicates with a thermostat management server, the Wi-Fi chip may also be configured to filter the received data packets based on the determined priority level of each packet such that the keep-alive priority level packets are discarded, and forward the standard priority level packets to the processor. 

Further, Mucignat teaches wherein the particular action is updating firmware on the wireless device (fig 9E, Para 99: a client device, such as tablet 506 running thermostat access client 514 in FIG. 5, requests that thermostat communication server downloads a software update to the thermostat. (972) Thermostat communication server classifies request as a low-priority data type and transmits over the first communication channel regardless of the battery-level on the thermostat. (974) In some embodiments, thermostat communication server segregates different priority data types on different communication channels and lets the thermostat decide whether to discard or process the packets received. Eventually, the thermostat receives the software update request but discards the packets as the battery-level is low and the first communication channel is configured to ignore the low-priority data packets that it may receive. (976)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine broadcasting message for directed action by wireless devices as taught by Del Carpio Vega and Pica with user initiated processing for network connected thermostat and cloud based management server as taught by Mucignat for the benefit of conserving power used by the thermostat battery as taught by Mucignat in Para 11.


Allowable Subject Matter
Claims 18, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag Shah can be reached on 571-272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        12/16/2022